DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04 August 2022 has been entered. Claim(s) 1-10 remain pending in the application. Applicant’s amendments have overcome each and every objection to the specification and drawings previously noted in the office action mailed 04 February 2022 except where noted below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 94 and 102.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)( as being anticipated by Imhauser (US 20170340278 A1).
Regarding claim 1, Imhauser teaches an apparatus for manipulation and evaluation of a joint (Abstract—an apparatus for evaluating motions of a joint), the apparatus comprising:
 a frame to support the joint (Abstract—the apparatus includes a support frame);
 a clamp supported by the frame, the clamp being configured to stabilize a part of the joint during the evaluation of the joint (Abstract—the apparatus includes a fixation assembly for securing a body segment of a joint; Paragraph 0051—the fixation assembly includes first and second sidewalls to accommodate a first body segment therebetween; Paragraph 0054—the fixation assembly includes an adjustable clamp which is slidably connected to a pair of guiderails to adjustably secure the apparatus to patients with various knee dimensions; fixation assembly 14, Figs. 1, 6, and 10-12);
 a bracket assembly carried by, and moveable relative to, the clamp, the bracket assembly being configured to engage the joint (Abstract—the apparatus includes a displacement assembly…which is rotatably connected to a first end of the fixation assembly; Paragraph 0040—the displacement assembly includes the first frame and a second frame pivotably mounted to the support frame and rotatably connected to the fixation assembly; Paragraph 0051—the first and second frame are rotatably connected to the fixation assembly; Paragraph 0061—the displacement assembly can optionally include third and fourth frames which are pivotably mounted to the support frame and rotatably connected to the fixation assembly; displacement assembly 18 including frames 22 and 24 and optionally frames 72 and 74, Figs. 5 and 9-10);
 and a sensor coupled to the bracket assembly (Paragraph 0072—a plurality of force sensors are operatively connected to the displacement assembly; Force sensors 60a-61a, Fig. 10; Translational sensor 64, rotational sensor 68, Fig. 7) such that the sensor is moved by displacement of the bracket assembly relative to the clamp during the evaluation of the joint (Paragraph 0069-0070—the first and second handles can be used to apply a load to the fixation assembly through the bearing blocks; Paragraph 0073-0074—the apparatus further comprises a translation sensor or a rotational sensor to measure displacement or angular displacement of the joint upon application of a force supplied by a user through the first and second handles by measuring displacement of the frames relative to the support frame upon application of the force supplied by the user), the sensor being configured to generate a signal indicative of the displacement (Paragraphs 0073-0074—translational and rotational sensors can be used to generate a signal indicative of displacement and rotational displacement, respectively; Paragraph 0076—measurement  of the load-displacement response of the medial and lateral compartments of the knee by the force and positional sensors along with the measurement of displacement of the first and second frames relative to the support frame allows a user to calculate the angle).
Regarding claim 2, Imhauser teaches the apparatus of claim 1. Imhauser additionally teaches wherein respective ends of the bracket assembly engage medial and lateral sides of the joint (Paragraph 0076—the rotational joints 46, 48 identify the position of reference points on either side of the tibia allowing measurement of the medial and lateral compartments of a knee joint; Paragraph 0040—the displacement assembly includes the first frame and a second frame pivotably mounted to the support frame and rotatably connected to the fixation assembly; displacement assembly 18 including frames 22 and 24 and optionally frames 72 and 74 connecting with fixation assembly 14 at the medial and lateral positions, Figs. 5 and 9-10).
Regarding claim 3, Imhauser teaches the apparatus of claim 1. Imhauser additionally teaches wherein the displacement comprises medial-lateral translation (Paragraph 0076—the apparatus allows the user to measure medial-lateral and rotational position of the joint…measurement  of the load-displacement response of the medial and lateral compartments of the knee by the force and positional sensors along with the measurement of displacement of the first and second frames relative to the support frame allows a user to calculate the angle).
Regarding claim 7, Imhauser teaches the apparatus of claim 1. Imhauser additionally teaches a linear bearing mounted on the frame, wherein the bracket assembly comprises a bar disposed in the linear bearing (Paragraph 0044-0047—the first frame is supported by and extends through a housing connected to the first shutter of the support frame, where the housing forms a slide link using a linear bearing such that the first slide link is slidably connected to the first frame) and the sensor is mounted on the bar such that the displacement includes translation of the bar within the linear bearing (Sensors 64, 68 are displacement sensors which connect to frames 22, 24, 72, 74, which engage with the housings 41 and bearing 40, 42, Figs. 5 and 7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser in view of Branch (US 20170143250 A1) .
Regarding claim 4, Imhauser teaches the apparatus of claim 1. Imhauser additionally teaches that the apparatus is configured to manipulate a bone connected to a joint (Paragraph 0082-0083—the displacement of the tibia relative to the femur upon application of a force is determined…a force is applied to a joint manually by an operator). However, Imhauser does not specifically teach a drive to manipulate the bone or that the displacement is in a second direction different than a first direction in which the bone is manipulated. 
Branch teaches an apparatus for manipulation and evaluation of a joint, the apparatus comprising: a frame to support the joint (clamping elements 78b, pads 79 are supported by frame supported on the frame 82, Figs. 3 and 11-12); a joint-engaging assembly (medial and lateral constraints 520, adjustable pads 522, guideposts 342, Figs. 11-12); a clamp (Paragraph 0065-0066—thigh clamp or immobilizer can be mounted to the robot positioning system or the sub-frame or otherwise mounted to a portion of the RKT apparatus; Thigh immobilizer 70 supported on the frame/rails 82, Figs. 3-5); and a sensor coupled to the joint-engaging assembly (Electromagnetic floating sensor 502 is coupled to the upper knee clamping element 78a, which is coupled to the bracket assembly of guideposts 342 and constraints 520, Figs. 11-12) where the sensor is moved by displacement of the joint-engaging assembly relative to the frame during the evaluation of the joint, the sensor being configured to generate a signal indicative of the displacement (Paragraph 0034—the sensor or a portion of the sensor can be movable relative to the frame; Paragraph 0035—the sensor can have a joint contacting end movable relative to multiple axes, in a plurality of different directions, or both and can be slidable along a linear axis; Paragraph 0113-0115—a linear bearing may be incorporated into the system so that the rods can slide along only one linear axis or in one dimension relative to the sensor body…thus, the floating sensor can be configured to account for translation in only one direction or axis, such as the AP direction; Paragraph 0120—the sensor may be configured to measure such motion in multiple planes or directions…).
Branch additionally teaches a drive supported by the frame (Drives 104, 106, 108 are supported on the frame 82, which also supports the lower knee clamping element 78b, Fig. 3), wherein the drive is configured to manipulate a bone connected to the joint in a first direction (Paragraph 0023, 0075-0077—can include a first drive configured to manipulate the first bone relative to the second bone in a first direction…; Claim 4—a first drive is configured to manipulate a bone in a first direction and so on for each additional drive); and the displacement is in a second direction different than the first direction (Paragraph 0117—the sensor can be configured to detect residual movement in the AP direction as well as the medial and lateral directions; Paragraph 0120—the sensor may be configured to measure motion in multiple planes or directions…such that at least one of these directions is different from the first direction in which the bone is manipulated). It would have been obvious to one having ordinary skill in the art to combine the system of Imhauser with the drive of Branch in order to predictably improve the system by removing the need for the operator to manually manipulate the joint.
Regarding claim 5, Imhauser teaches the apparatus of claim 1. Imhauser additionally teaches a clamp configured to stabilize a part of the joint during a joint evaluation in which a first bone connected to the joint is manipulated relative to a second bone connected to the joint (Paragraph 0009, 0033—the femur of the patient is stationary while the tibia is fixed to the mechanism and forces are applied to the tibia; Paragraph 0031—a fixation assembly secures a first body segment of a joint). However, Imhauser does not specifically teach the displacement is indicative of residual movement of the stabilized part of the joint during the joint evaluation. Branch additionally teaches a clamp supported by the frame (Paragraph 0065-0066—thigh clamp or immobilizer can be mounted to the robot positioning system or the sub-frame or otherwise mounted to a portion of the RKT apparatus; Thigh immobilizer 70 supported on the frame/rails 82, Figs. 3-5), wherein: the clamp is configured to stabilize a part of the joint during a joint evaluation in which a first bone connected to the joint is manipulated relative to a second bone connected to the joint (Paragraphs 0065-0066—and includes a pair of femur clamping elements to hold a patient’s femur and thigh in a substantially fixed position during testing, evaluation, or treatment); and the displacement is indicative of residual movement of the stabilized part of the joint during the joint evaluation (Paragraph 0020-0021—arranged to detect residual movement of a clamped portion of the joint relative to the joint stabilizer as the first bone is manipulated). It would have been obvious to one having ordinary skill in the art to combine the system of Imhauser with the residual measurement of Branch in order to predictably improve the system by permitting additional displacement measurements to enable more thorough examination of a user’s joint laxity and stability.
Regarding claim 6, Imhauser and Branch teach the apparatus of claim 5. Imhauser additionally teaches the system may include applicable processors (Paragraph 0075). Branch additionally teaches a processor (Processor 206, Computer 202, Fig. 8; Paragraph 0108—data is collected during the testing by the computer and can be evaluated by the computer in order to render a diagnosis for the knee joint) configured to adjust position data for the first bone in accordance with data indicative of the displacement to compensate for the residual movement of the stabilized part of the joint during the joint evaluation (Paragraph 0031—the joint manipulation and evaluation apparatus can include a processor coupled to the sensor. The processor can be programmed to evaluate the joint and to account for the residual movement of the clamped portion in the evaluation of the joint; Paragraph 0057—Data obtained by the floating sensor related to such residual movement of the femur and patella can then be used within the processor to account for such residual movement in the diagnosis of the knee joint; Paragraph 0113, 0115—the disclosed sensor system can measure and account for the residual translation of the femur in the data, providing true test results).
Regarding claim 8, Imhauser teaches the apparatus of claim 7. However, Imhauser does not specifically teach a rod attached to the sensor, wherein the rod extends from the sensor to establish a contact point with the joint and the sensor is slidably coupled to the bar to allow displacement of the rod and the sensor as a result of movement of the joint in a direction other than a direction of the translation. Branch additionally teaches a linear bearing mounted on the frame (Paragraph 0114—a linear bearing may be incorporated into the system so that the rods 506 can slide along one linear axis or in one dimension relative to the sensor body 508…per Fig. 11, a linear bearing allowing sliding of the rods 506 would need to be incorporated somehow into upper element 78a, which is supported by the lower components of the system including guideposts 342, lower element 78b, support base 312, and ultimately the guide rails/frame 82), wherein: the bracket assembly comprises a bar disposed in the linear bearing (Paragraph 0114—a linear bearing may be incorporated into the system so that the rods can slide along one linear axis…to allow the rods to slide along one linear axis, the system would need to have a bar disposed in the proposed linear bearing atop or beneath upper element 78a); and the sensor is mounted on the bar such that the displacement includes translation of the bar within the linear bearing (Paragraph 0114—using the bearing, the floating sensor could be configured to account for translation in one direction; Fig. 11—The sensor 502 has a joint contacting end 504 and sensor body 508 which are attached to the rods 506, such that a linear bearing which allows the rods to move along one linear axis would allow the sensor to move along that axis). Branch further teaches a rod attached to the sensor, wherein: the rod extends from the sensor to establish a contact point with the joint (Paragraph 0114—the joint contacting end of the sensor can rest via gravity on top of the patella and are connected by rods 506 to the sensor body 508); and the sensor is slidably coupled to the bar to allow displacement of the rod and the sensor as a result of movement of the joint in a direction other than a direction of the translation (0114—a linear bearing may be incorporated into the system so that the rods 506 can slide along one linear axis or in one dimension relative to the sensor body such that the sensor and rod may be displaced along a bar disposed in the linear bearing…the rods may slide along one direction such as the AP direction; Paragraph 0117—the floating sensor can be configured to detect residual movement in the AP direction as well as the medial and lateral directions; Paragraph 0075—the RKT apparatus has a drive system which can allow for testing using translation in an X, Y, or Z direction corresponding to anterior-posterior motion, Varus-valgus motion, or tibial rotation such that the direction of translation may not be the AP direction while the sensor may be configured to detect movement only in the AP direction). It would have been obvious to one having ordinary skill in the art to combine the system of Imhauser with the sensor configuration of Branch in order to predictably improve the system by permitting additional displacement measurements to enable more thorough examination of a user’s joint laxity and stability.
Regarding claim 9, Imhauser teaches the apparatus of claim 7. Imhauser additionally teaches a pair of link posts extending from the bar to position respective ends of the bracket assembly along opposite sides of the joint (Frames 22, 24, 72, 74 extend from the bracket assembly through the housing to the fixation assembly 14 where they engage with a linking assembly of guide tubes 124/126, mounting brackets 128/130, bearing blocks 60/61 to position respective ends of the bracket assembly along opposite sides of the joint at the sidewalls 102/104, see Figs. 5-10). However, Imhauser fails to specifically teach the bracket assembly comprises a pair of arms, each arm of the pair of arms extending laterally inward from a respective link post of the pair of link posts toward a respective side of the opposite sides of the joint, and a pair of pads, each pad of the pair of pads disposed on a respective side of the opposite sides of the joint. 
Branch additionally teaches the bracket assembly comprises: a pair of arms (Threaded rods 524, Fig. 11), each arm of the pair of arms extending laterally inward from a respective link post of the pair of link posts toward a respective side of the opposite sides of the joint (The arms could be seen to extend laterally inward from the link posts of Imhauser in the same manner that they extend laterally inward from the guideposts 342 in Fig. 11); and a pair of pads, each pad of the pair of pads disposed on a respective side of the opposite sides of the joint (Pads 524, Fig. 11). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Imhauser with the additional arms and pads of Branch in order to predictably improve the fixation of the stabilized bone of the joint to reduce possible error in measurements made by the system.
Regarding claim 10, Imhauser and Branch teach the apparatus of claim 9. Branch additionally teaches connections between the pair of arms and the pair of link posts are adjustable to modify a spacing between the pair of pads (Paragraph 0118-0119—the threaded rods may be adjusted to tighten the constraints or loosen them, modifying the spacing). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Imhauser with the adjustable arms and pads of Branch in order to predictably improve the fixation of the stabilized bone of the joint to reduce possible error in measurements made by the system, particularly as Imhauser already teaches the system is made to be adjustable to fit different knee dimensions (Imhauser, paragraph 0054—the fixation system is made to adjustably secure the apparatus to patients with various knee dimensions).
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant's remarks, filed 04 August 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imhauser (US 20170340278 A1) as described in further detail above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791